IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS

                                    NO. PD-0493-22

              EX PARTE DELFINO MOLINA AYALA, JR., Appellant




        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE THIRTEENTH COURT OF APPEALS
                         KLEBERG COUNTY



       Per curiam.

                                     OPINION


       Appellant was charged with possession of marihuana. Upon his guilty plea, the trial

court deferred adjudication and placed him on community supervision for three years. Three

years later, his supervision was terminated due to successful completion and the case was

dismissed. He subsequently filed an application for writ of habeas corpus pursuant to Texas

Code of Criminal Procedure Art. 11.072, and the trial court denied relief. Construing the

application under Art. 11.07, the Court of Appeals dismissed the appeal for want of
                                                                               AYALA - 2


jurisdiction. Ayala v. State, No. 13-22-00266-CR, 2022 Tex. App. LEXIS 612 (Tex. App. –

Corpus Christi–Edinburg August 18, 2022).

       Appellant has filed a petition for discretionary review arguing that the Court of

Appeals erred to characterize his application as one pursuant to Art. 11.07 rather than Art.

11.072. We agree. Given that Appellant received community supervision and is not suffering

from a final conviction, he properly filed his application under Art. 11.072, and an appeal

was permitted. See Ex parte Hiracheta, 307 S.W.3d 323 (Tex. Crim. App. 2010); Villanueva

v. State, 252 S.W.3d 391 (Tex. Crim. App. 2008).

       We grant review of Appellant’s petition, vacate the judgment of the Court of Appeals,

and remand this case to that court for proceedings consistent with this opinion.




DATE DELIVERED: November 2, 2022

DO NOT PUBLISH